DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Priority

2.	Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. UNITED KINGDOM GB1720410.8 12/07/2017, filed on December 07, 2017.

Information Disclosure Statement

3.	The information disclosure statement filed on December 16, 2020 has been considered and placed in the application file.
                                                                                                                                                                                                                                                  
CLAIM INTERPRETATION  


4.	The following is a quotation of 35 U.S.C. 112(f):  

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a speech processing module in claim 18.
	
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: may be embodied as processor control code as described in the specification page 30 line 26 to page 31, line 11.  
 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Independent claim 1 is indefinite because it is unclear whether limitation “signal activity” in line 15 is the same as limitation “signal activity” in line 1.  If it is, the examiner suggests that applicant can amend “signal activity” in line 15 to read “the signal activity” to overcome this problem.

	Claims 2-14 depend from Claim 1 and are therefore rejected for the same reasons.

                                                Double Patenting

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art. 

10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10904684.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current Application (17/123801) are broader version of claims 1-18 of U.S. Patent No. 10904684, granted to Lesso (hereafter “Lesso ‘684”) in obvious wording variations.

	Regarding claim 1, Applicant broadening claim 1 of Lesso ‘684 by moving limitations regarding “in a first mode” and “in a second mode” to dependent claim 2 of the instant application.  See claims 1 of Lesso ‘684. 
 
	Regarding claim 2, claim 1 of Lesso ‘684 at col. 19, lines 8-16.
 
	Regarding claim 3, claim 2 of Lesso ‘684.
 
	Regarding claim 4, claim 3 of Lesso ‘684.
 
	Regarding claim 5, see claim 4 of Lesso ‘684.
 
	Regarding claim 6, claim 5 of Lesso ‘684.
 
	Regarding claim 7, claim 6 of Lesso ‘684.
 
	Regarding claim 8, see claims 7 of Lesso ‘684.
 
	Regarding claim 9, claim 8 of Lesso ‘684.
 
	Regarding claim 10, claim 9 of Lesso ‘684.
 
	Regarding claim 11, claim 10 of Lesso ‘684.
 
	Regarding claim 12, see claim 11 of Lesso ‘684.
 
	Regarding claim 13, claim 13 of Lesso ‘684 at col. 20, lines 14-20.
 
	Regarding claim 14, claim 12 of Lesso ‘684.
 
	Regarding claim 15, see claims 14 of Lesso ‘684.
 
	Regarding claim 16, claim 15 of Lesso ‘684.
 
	Regarding claim 17, claim 16 of Lesso ‘684.
 
	Regarding claim 18,  claim 17 of Lesso ‘684.
 
	Regarding claim 19,  Applicant broadening claim 18 of Lesso ‘684 by removing limitations regarding “the second time-encoding modulator” “in a first mode” and “in a second mode”.  See claim 18 of Lesso ‘684.
 
	Regarding claim 20, See claims 1, 2 (timing controller, timing parameter), 4 (timing controller), and 8 (magnitude)  of Lesso ‘684.
 
Below is a chart showing the differences and similarities between Claims 1-20 of instant application and Claims 1-18 of US Patent 10904684.

17/123801
10904684
1. An activity detector for detecting signal activity in an input audio signal comprising: 
	a first time-encoding modulator comprising a first hysteretic comparator for generating a PWM (pulse-width modulation) signal based on the input audio signal; 
	a time-decoding converter configured to receive the PWM signal and a clock signal, and generate count values of a number of cycles of the clock signal in periods defined by the PWM signal and output a count signal based on said count values; 
	a second time-encoding modulator comprising a second hysteretic comparator for receiving a reference voltage and generating the clock signal with a frequency based on the reference voltage; and 
	an activity monitor responsive to the count signal to determine whether the input audio signal comprises signal activity above a defined threshold.


















2. The activity detector as claimed in claim 1 wherein the second time-encoding modulator is configurable so as to vary the frequency of the clock signal and wherein the activity detector is configured so as to operate: 
          in a first mode, with the second time-encoding modulator controlled to generate the clock signal at a first frequency, when the input audio signal comprises no signal activity above the defined threshold; and 
          in a second mode, with the second time-encoding modulator controlled to generate the clock signal at a second, higher, frequency when the signal activity above the defined threshold is detected.

3. The activity detector as claimed in claim 2 comprising a timing controller for controlling a timing parameter of the first time-encoding modulator in the second mode of operation.


4. The activity detector as claimed in claim 3 wherein said timing parameter of the first time-encoding modulator comprises frequency limits for a maximum and/or a minimum frequency of the PWM signal.







5. The activity detector as claimed in claim 4 wherein said timing controller comprises a first hysteresis controller for controlling hysteresis applied by the first hysteretic comparator wherein, in the second mode of operation, the first hysteresis controller is responsive to the time-decoding converter to control the hysteresis applied by the first hysteretic comparator so as to maintain the frequency of the PWM signal within said frequency limits.

6. The activity detector as claimed in claim 3 wherein the timing parameter comprises the timing of signal transitions in the PWM signal.



7. The activity detector as claimed in claim 6 wherein, in the second mode of operation the timing controller is configured to synchronise any signal transitions in the PWM signal to said clock signal.


8. The activity detector as claimed in claim 7 wherein the first hysteretic comparator comprises a latched hysteretic comparator module and, in the second mode, the timing controller is configured to supply the clock signal to the latched hysteretic comparator module.

9. The activity detector as claimed in claim 1 wherein the reference voltage corresponds to a voltage level of zero signal magnitude of the audio input signal.




10. The activity detector as claimed in claim 1 wherein the second time-encoding modulator comprises a second hysteresis controller for controlling hysteresis applied by the second hysteretic comparator so as to control the frequency of the clock signal.

11. The activity detector as claimed in claim 1 wherein the second time-encoding modulator comprises a loop filter.





12. The activity detector as claimed in claim 11 wherein at least one component of the loop filter of the second time-encoding modulator is configurable so as to vary a time-constant of the loop filter so as to control the frequency of the clock signal.

13. The activity detector as claimed in claim 1 further comprising a buffer configured to receive a version of the count signal from the time-decoding converter, wherein the activity monitor is configured to disable the buffer when the input audio signal comprises no signal activity above the defined threshold and to enable the buffer when the input audio signal comprises the signal activity above the defined threshold.





















14. The activity detector as claimed in claim 1 wherein the activity monitor is configured to receive the count signal and monitor a value related to a cycle period of the PWM signal derived from the count signal against a threshold.

15. An audio circuit comprising an activity detector as claimed in claim 1.



16. The audio circuit as claimed in claim 15 comprising a microphone configured to provide the input audio signal to the activity detector.




17. The audio circuit as claimed in claim 15 comprising an analogue-to-digital converter configured to be enabled by the activity detector when the activity monitor indicates that the input audio signal comprises the signal activity above the defined threshold.

18. The audio circuit as claimed in claim 15 comprising a speech processing module configured to be enabled by the activity detector when the activity monitor indicates that the input audio signal comprises the signal activity above the defined threshold.




























19. An activity detector for detecting signal activity in an input audio signal comprising: a first time-encoding modulator configured to receive the input audio signal as an input and generate a first PWM (pulse-width modulation) signal based on the input audio signal; a second time-encoding modulator configured to receive a reference voltage and generate a second PWM signal as a clock signal; a time-decoding converter for counting a number of cycles of the clock signal in periods defined by the first PWM signal; an activity monitor responsive to the time-decoding converter to determine whether or not the input audio signal comprises the signal activity above a defined threshold.

20. An activity detector for detecting signal activity in an input audio signal comprising: a first time-encoding modulator configured to generate a PWM (pulse-width modulation) signal based on the input audio signal wherein a cycle period of the PWM signal varies with a magnitude of the input audio signal; an activity monitor for determining whether the input audio signal comprises the signal activity above a defined threshold based on the cycle period of the PWM signal and, a timing controller responsive to said activity monitor for controlling a timing parameter of the first time-encoding modulator when the input audio signal comprises the signal activity above the defined threshold; wherein the timing controller is configured to control the timing parameter of the first time-encoding modulator to maintain the cycle period of the PWM signal within defined limits.
1. An activity detector for detecting signal activity in an input audio signal comprising: 
          a first time-encoding modulator comprising a first hysteretic comparator for generating a PWM (pulse-width modulation) signal based on the input audio signal; 
        a second time-encoding modulator comprising a second hysteretic comparator for receiving a reference voltage and generating a clock signal based on the reference voltage; 
        a time-decoding converter configured to receive the clock signal, generate count values of a number of cycles of the clock signal in periods defined by the PWM signal and output a count signal based on said count values; 
          an activity monitor responsive to the count signal to determine whether the input audio signal comprises signal activity above a defined threshold; and
wherein the second time-encoding modulator is configurable so as to vary a frequency of the clock signal and wherein the activity detector is configured so as to operate: in a first mode, with the second time-encoding modulator controlled to generate the clock signal at a first frequency, when the input audio signal comprises no signal activity above the defined threshold; and 
          in a second mode, with the second time-encoding modulator controlled to generate the clock signal at a second, higher, frequency when the signal activity above the defined threshold is detected.

2. The activity detector as claimed in claim 1 comprising a timing controller for controlling a timing parameter of the first time-encoding modulator in the second mode of operation.














3. The activity detector as claimed in claim 2 wherein said timing parameter of the first time-encoding modulator comprises frequency limits for a maximum frequency and/or a minimum frequency of the PWM signal.

4. The activity detector as claimed in claim 3 wherein said timing controller comprises a first hysteresis controller for controlling hysteresis applied by the first hysteretic comparator wherein, in the second mode of operation, the first hysteresis controller is responsive to the time-decoding converter to control the hysteresis applied by the first hysteretic comparator so as to maintain the frequency of the PWM signal within said frequency limits.

5. The activity detector as claimed in claim 2 wherein the timing parameter comprises the timing of signal transitions in the PWM signal.









6. The activity detector as claimed in claim 5 wherein, in the second mode of operation the timing controller is configured to synchronise any signal transitions in the PWM signal to said clock signal.

7. The activity detector as claimed in claim 6 wherein the first hysteretic comparator comprises a latched hysteretic comparator module and, in the second mode, the timing controller is configured to supply the clock signal to the latched hysteretic comparator module.

8. The activity detector as claimed in claim 1 wherein the reference voltage corresponds to a voltage level of zero signal magnitude of the audio input signal.




9. The activity detector as claimed in claim 1 wherein the second time-encoding modulator comprises a second hysteresis controller for controlling hysteresis applied by the second hysteretic comparator so as to control the frequency of the clock signal.

10. The activity detector as claimed in claim 1 wherein the second time-encoding modulator comprises a loop filter.





11. The activity detector as claimed in claim 10 wherein at least one component of the loop filter of the second time-encoding modulator is configurable so as to vary a time-constant of the loop filter so as to control the frequency of the clock signal.

12. The activity detector as claimed in claim 1 wherein the activity monitor is configured to receive the count signal and monitor a value related to a cycle period of the PWM signal derived from the count signal against a threshold.


13. An activity detector for detecting signal activity in an input audio signal comprising: a first time-encoding modulator comprising a first hysteretic comparator for generating a PWM (pulse-width modulation) signal based on the input audio signal; a second time-encoding modulator comprising a second hysteretic comparator for receiving a reference voltage and generating a clock signal based on the reference voltage; a time-decoding converter configured to receive the clock signal, generate count values of a number of cycles of the clock signal in periods defined by the PWM signal and output a count signal based on said count values; an activity monitor responsive to the count signal to determine whether the input audio signal comprises signal activity above a defined threshold; and a buffer configured to receive a version of the count signal from the time-decoding converter, wherein the activity monitor is configured to disable the buffer when the input audio signal comprises no signal activity above the defined threshold and to enable the buffer when the input audio signal comprises the signal activity above the defined threshold.

14. An audio circuit comprising an activity detector as claimed in claim 1.





15. The audio circuit as claimed in claim 14 comprising a microphone configured to provide the input audio signal to the activity detector.

16. The audio circuit as claimed in claim 14 comprising an analogue-to-digital converter configured to be enabled by the activity detector when the activity monitor indicates that the input audio signal comprises the signal activity above the defined threshold.

17. The audio circuit as claimed in claim 14 comprising a speech processing module configured to be enabled by the activity detector when the activity monitor indicates that the input audio signal comprises the signal activity above the defined threshold.

18. An activity detector for detecting signal activity in an input audio signal comprising: a first time-encoding modulator configured to receive the input audio signal as an input and generate a first PWM (pulse-width modulation) signal based on the input audio signal; a second time-encoding modulator configured to receive a reference voltage and generate a second PWM signal as a clock signal; a time-decoding converter for counting a number of cycles of the clock signal in periods defined by the first PWM signal; an activity monitor responsive to the time-decoding converter to determine whether or not the input audio signal comprises the signal activity above a defined threshold; wherein the second time-encoding modulator is configurable so as to vary a frequency of the clock signal and wherein the activity detector is configured so as to operate: in a first mode, with the second time-encoding modulator controlled to generate the clock signal at a first frequency, when the input audio signal comprises no signal activity above the defined threshold; and in a second mode, with the second time-encoding modulator controlled to generate the clock signal at a second, higher, frequency when the signal activity above the defined threshold is detected. 


 		 
Claim Rejections - 35 USC § 103

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



13.	Claims 1, 9, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lesso et al. U.S. Patent Application Publication 20160126968 (hereinafter, “Lesso ’968”) in view of Elkhatib et al. U.S. Patent Application Publication 20160066113 (hereinafter, “Elkhatib”); all cited by Applicant.

	Regarding claim 1, Lesso ’968 teaches an activity detector (an electronic device, par [0024], see Lesso ’968) for detecting signal activity in an input audio signal (The device may be a voice activated device and/or operable in a voice controlled mode, par [0024], see Lesso ’968) comprising: 
		a first time-encoding modulator (TEM 401 (PWM), on left side of Fig. 11) comprising a first hysteretic comparator (the PWM modulator may comprise a hysteric comparator, par [0016], see Lesso ’968) for generating a PWM (pulse-width modulation) signal (two-level signal D (itself a time encode signal), par [0155], see Lesso ’968) based on the input audio signal (the PWM modulator may comprise a hysteric comparator configured to a signal based on the input signal, par [0016], see Lesso ’968); 
		a time-decoding converter (TDM2 203 (TDC: time decoding converter), Fig. 11; see Fig. 2, par [0068]; see also TDM (TDC) 403, Fig. 4b, Fig. 7a; see Lesso ’968) configured to receive the PWM signal  (pulse-width modulation) signal (two-level signal D (itself a time encode signal), par [0155], see Lesso ’968) and a clock signal (see CK signal input at TDM (TDC) 403, Fig. 4b), generate count values (count value CT, Fig. 7a, par [0128], Lesso ’968) of a number of cycles of the clock signal in periods defined by the PWM signal and output a count signal based on said count values (The count value CT is thus related to the duty cycle of the received PWM signal, i.e. the time encoded signal DT, and can be output as a digital signal , par [0128], see Lesso ’968); 
	a second time-encoding modulator (TEM 401 (PWM), on right side of Fig. 11) comprising a second hysteretic comparator (the PWM modulator may comprise a hysteric comparator, par [0016], see Lesso ’968) for receiving a reference voltage (see reference voltage VRP and VRM at TEM 401, Fig. 5) and generating a clock signal (see output time encoded signal DT of TEM 401, Fig. 5; see also FIG. 3a illustrates an example DT1 of the time encoded signal DT including clock waveform CK, see FIG. 3a, par [0082], [0083], see Lesso ’968) with a frequency (For example the start of the pulse may be constrained to occur at the start of a cycle period defined by a cycle clock signal at a first frequency, say fPWM, par [0080], see Lesso) based on the reference voltage (see reference voltage VRP and VRM at TEM 401, Fig. 5, see Lesso ’968).
	However,  Lesso ’968 does not explicitly disclose an activity monitor responsive to the count signal to determine whether the input audio signal comprises signal activity above a defined threshold.
	Elkhatib teaches selective enabling of a component by a microphone circuit
 (see Title) in which the activity detection module (214, Fig. 2) may receive the modulated signal and a clock signal from the modulator (213, Fig. 2); the modulator (213) performs pulse-density modulation (PDM) or pulse-width modulation (PWM); The activity detection module (214) may determine whether energy satisfying an energy threshold is being detected by the microphone (211). For example, the activity detection module (214) may perform MAD operations as described with reference to the detection logic (116) of FIG. 1, (par [0031], see Elkhatib).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the selective enabling of a component by a microphone circuit taught by Elkhatib with the activity detector of Lesso ’968 such that to obtain an activity monitor responsive to the count signal to determine whether the input audio signal comprises signal activity above a defined threshold as claimed in order to reduce overall power consumption at the mobile device as suggested by Elkhatib  in paragraph [0005]. 

	Regarding claim 9, Lesso ’968 in view of Elkhatib teaches the activity detector as claimed in claim 1.  Lesso ’968 in view of Elkhatib, as modified, further teaches wherein the reference voltage corresponds to a voltage level of zero signal magnitude of the audio input signal (a reference voltage, in this case ground, par [0112], see Lesso ’968).

	
	Regarding claim 15, Lesso ’968 in view of Elkhatib teaches an audio circuit (particularly for use in audio applications, par [0001], see Lesso ’968) comprising the activity detector as claimed in claim 1. 
	
	Regarding claim 16, Lesso ’968 in view of Elkhatib the audio circuit as claimed in claim 15.  Lesso ’968 in view of Elkhatib, as modified, further teaches comprising a microphone configured to provide the input audio signal to the activity detector (from a microphone to a device such as a cellphone, par [0141], see Lesso ’968). 
 
	Regarding claim 17, Lesso ’968 in view of Elkhatib the audio circuit as claimed in claim 15.  Lesso ’968 in view of Elkhatib, as modified, further teaches comprising an analogue-to-digital converter configured to be enabled by the activity detector when the activity monitor indicates that the input audio signal comprises signal activity above the defined threshold  (FIG. 2 illustrates that an ADC 200, par [0068], see Lesso ’968). 
 
	Regarding claim 18,  Lesso ’968 in view of Elkhatib the audio circuit as claimed in claim 15.  Lesso ’968 in view of Elkhatib, as modified, further teaches comprising a speech processing module configured to be enabled by the activity detector when the activity monitor indicates that the input audio signal comprises the signal activity above the defined threshold (The processors 910 may include a speech and music processing module 908, Fig. 9, par [0066], see Elkhatib). 

	Regarding Claim 19, these claims have similar limitations as Claim 1.  Therefore they are interpreted and rejected under Lesso ’968 in view of Elkhatib for the reasons set forth in the rejections of Claim 1.

14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lesso et al. U.S. Patent Application Publication 20160126968 (hereinafter, “Lesso ’968”) in view of Elkhatib et al. U.S. Patent Application Publication 20160066113 (hereinafter, “Elkhatib”), and further in view of Lelkes U.S. Patent Application Publication 20060226798; all cited by Applicant.

	Regarding claim 10, Lesso ’968 in view of Elkhatib teaches the activity detector as claimed in claim 1.  
	However,  Lesso ’968 in view of Elkhatib does not explicitly disclose wherein the second time-encoding modulator comprises a second hysteresis controller for controlling hysteresis applied by the second hysteretic comparator so as to control the frequency of the clock signal.
	Lelkes teaches modulation method for bridge circuits for the particular control of direct current motors (see Title) in which the control voltage of the power switches is clocked with a specific frequency by a pulse width modulator (3, par [0005], Fig. 2, see Lelkes); the only parameter is the hysteresis of the controller which influences the clock frequency (par [0007], see Lelkes).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the modulation method for bridge circuits for the particular control of direct current motors taught by Lelkes with the activity detector of Lesso ’968 in view of Elkhatib such that to obtain wherein the second time-encoding modulator comprises a second hysteresis controller for controlling hysteresis applied by the second hysteretic comparator so as to control the frequency of the clock signal as claimed in order to provide its excellent dynamics as suggested by Lelkes in paragraph [0007].

15.	Claims 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lesso et al. U.S. Patent Application Publication 20160126968 (hereinafter, “Lesso ’968”) in view of Elkhatib et al. U.S. Patent Application Publication 20160066113 (hereinafter, “Elkhatib”), and further in view of Clara et al. U.S. Patent Application Publication 20070286273 (hereinafter, “Clara”); all cited by Applicant.
	
	Regarding claim 11, Lesso ’968 in view of Elkhatib teaches the activity detector as claimed in claim 1.  
	However,  Lesso ’968 in view of Elkhatib does not explicitly disclose wherein the second time-encoding modulator comprises a loop filter.
	Clara teaches circuit and method for pulse width modulation by means of synchronized, self-oscillating pulse width modulators (see Title) in which the self-oscillating pulse width modulators have loop filters (see Claim 4 of Clara).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the circuit and method for pulse width modulation by means of synchronized, self-oscillating pulse width modulators taught by Clara with the activity detector of Lesso ’968 in view of Elkhatib such that to obtain wherein the second time-encoding modulator comprises a loop filter as claimed in order to provide high efficiency of the power conversion and offers high linearity as suggested by Clara in paragraph [0003].
	
	Regarding claim 14, Lesso ’968 in view of Elkhatib teaches the activity detector as claimed in claim 1.  
	However,  Lesso ’968 in view of Elkhatib does not explicitly disclose wherein the activity monitor is configured to receive the count signal and monitor a value related to a cycle period of the PWM signal derived from the count signal against a threshold.  
	Clara teaches circuit and method for pulse width modulation by means of synchronized, self-oscillating pulse width modulators (see Title) in which It has been found that the probability of the pulse width modulator circuit (10, Fig. 2) getting into a limit cycle is greater with a periodic input signal than with a non-periodic input signal (par [0052], see Clara); the auxiliary signal aux coupled in guarantees that the time delay ΔT between the switching times of the two PWM modulators 11A, 11B is sufficiently large (i.e., especially greater than ΔTmin) in order to prevent the system from running into a limit cycle (par [0054], see Clara).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the circuit and method for pulse width modulation by means of synchronized, self-oscillating pulse width modulators taught by Clara with the activity detector of Lesso ’968 in view of Elkhatib such that to obtain wherein the activity monitor is configured to receive the count signal and monitor a value related to a cycle period of the PWM signal derived from the count signal against a threshold as claimed in order to provide high efficiency of the power conversion and offers high linearity as suggested by Clara in paragraph [0003].

16.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lesso et al. U.S. Patent Application Publication 20160126968 (hereinafter, “Lesso ’968”) in view of Elkhatib et al. U.S. Patent Application Publication 20160066113 (hereinafter, “Elkhatib”) in view of Clara et al. U.S. Patent Application Publication 20070286273 (hereinafter, “Clara”), and further in view of Yanagida U.S. Patent Application Publication 20130038300; all cited by Applicant. 

	Regarding claim 12, Lesso ’968 in view of Elkhatib in view of Clara teaches the activity detector as claimed in claim 11. 
	However,  Lesso ’968 in view of Elkhatib in view of Clara does not explicitly disclose  wherein at least one component of the loop filter of the second time-encoding modulator is configurable so as to vary a time-constant of the loop filter so as to control the frequency of the clock signal. 
	Yanagida teaches switching regulator, control circuit thereof, control method thereof and electronic apparatus (see Title) in which a delay occurs in the feedback control of the frequency due to the time constant of the loop filter 34. Therefore, a frequency change is permitted in the time zone shorter than the time constant of the loop filter 34, whereby the frequency change can follow the load change or the input voltage change. In other words, even if the feedback control of the switching frequency fSW is performed, the advantage of the hysteresis control, namely the fast load responsiveness, is not impaired (par [0066], see Yanagida). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the circuit and method for pulse width modulation by means of synchronized, self-oscillating pulse width modulators taught by Clara with the activity detector of Lesso ’968 in view of Elkhatib such that to obtain wherein at least one component of the loop filter of the second time-encoding modulator is configurable so as to vary a time-constant of the loop filter so as to control the frequency of the clock signal as claimed for purpose of providing the fast load responsiveness as suggested by Yanagida in paragraph [0066].

	
15.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lesso et al. U.S. Patent Application Publication 20160126968 (hereinafter, “Lesso ’968”) in view of Garabandic U.S. Patent Application Publication 20070247876 and further in view of  Elkhatib et al. U.S. Patent Application Publication 20160066113 (hereinafter, “Elkhatib”); all cited by Applicant. 
 
	Regarding claim 20,  Lesso ’968 teaches an activity detector (an electronic device, par [0024], see Lesso ’968) for detecting signal activity in an input audio signal (The device may be a voice activated device and/or operable in a voice controlled mode, par [0024], see Lesso ’968) comprising: 
		a first time-encoding modulator (TEM 401 (PWM), on left side of Fig. 11) configured to generate a PWM (pulse-width modulation) signal (two-level signal D (itself a time encode signal), par [0155], see Lesso ’968)  based on the input audio signal (the PWM modulator may comprise a hysteric comparator configured to a signal based on the input signal, par [0016], see Lesso ’968). 
	However,  Lesso ’968 does not explicitly disclose wherein the cycle period of the PWM signal varies with the magnitude of the input audio signal. 
	Garabandic teaches output power factor control of pulse-width modulated inverter (see Title) in which referring back to FIG. 2, the width of the pulses of the PWM signal is controlled according to a comparison of the scaled rectified output voltage signal with the rectified output current signal such that differences in phase or magnitude in these signals cause the PWM signal generator to adjust the width of the pulses of the PWM signal issued during the current half-cycle of output voltage (par [0067], see Garabandic.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the output power factor control of pulse-width modulated inverter taught by Garabandic with the activity detector of Lesso ’968 such that to obtain wherein the cycle period of the PWM signal varies with the magnitude of the input audio signal as claimed in order to be able to obtain power factors within a few hundredths of a percent of unity power factor as suggested by Garabandic in paragraph [0055]. 
	However,  Lesso ’968 in view of Garabandic does not explicitly disclose an activity monitor for determining whether the input audio signal comprises signal activity above a defined threshold based on the cycle period of the PWM signal.
	Elkhatib teaches selective enabling of a component by a microphone circuit
 (see Title) in which the activity detection module (214, Fig. 2) may receive the modulated signal and a clock signal from the modulator (213, Fig. 2); the modulator (213) performs pulse-density modulation (PDM) or pulse-width modulation (PWM); The activity detection module (214) may determine whether energy satisfying an energy threshold is being detected by the microphone (211). For example, the activity detection module (214) may perform MAD operations as described with reference to the detection logic (116) of FIG. 1, (par [0031], see Elkhatib).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the selective enabling of a component by a microphone circuit taught by Elkhatib with the activity detector of Lesso ’968 in view of Garabandic such that to obtain an activity monitor for determining whether the input audio signal comprises signal activity above a defined threshold based on the cycle period of the PWM signal as claimed in order to reduce overall power consumption at the mobile device as suggested by Elkhatib in paragraph [0005].
	Lesso ’968 in view of Garabandic in view of Elkhatib, as modified further teaches a timing controller responsive to said activity monitor for controlling a timing parameter (timing of transition 301, par [0082] FIG. 3a, see Lesso) of the first time-encoding modulator (activity controller, par [0021], see Lesso ’968, the timing of transition 301 of each duty cycle period may be synchronized to some suitable clock signal CK the timing of transition 302 is not constrained to be synchronized to the edge of any clock, and can vary anywhere within substantially the whole range of the duty cycle period, par [0082] FIG. 3a, see Lesso ’968) when the input audio signal (The device may be a voice activated device and/or operable in a voice controlled mode, par [0024], see Lesso ’968) comprises the signal activity above the defined threshold (For example, the detection logic 116 may perform MAD to determine whether the microphone signal 114 includes or is characteristic of energy that satisfies (e.g., exceeds) an energy threshold, Fig. 1, par [0027], see Elkhatib); wherein the timing controller (activity controller, par [0021], see Lesso ’968) is configured to control the timing parameter (timing of transition 301, par [0082] FIG. 3a, see Lesso) of the first time-encoding modulator to maintain the cycle period of the PWM signal within defined limits (activity controller , par [0021], see Lesso ’968; FIG. 3a illustrates an example DT1 of the time encoded signal DT which is a PWM signal with a fixed PWM sample rate or fixed PWM clock frequency fPWM or equivalently a fixed duty cycle period P; the timing of transition 301 of each duty cycle period may be synchronized to some suitable clock signal CK the timing of transition 302 is not constrained to be synchronized to the edge of any clock, and can vary anywhere within substantially the whole range of the duty cycle period, par [0082] FIG. 3a, see Lesso ’968). 
Allowable Subject Matter

16. 	Claims 2-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112(b) rejection, the double patenting rejection set forth in the Office Action. 

	Regarding Claim 2, this claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112(b) rejection, the double patenting rejection set forth in the Office Action.

	Regarding Claims 3-8, this claim depends from Claim 2 therefore objected for the same reasons and would be allowable if overcome the 112(b) rejection, the double patenting rejection set forth in the Office Action.

	Regarding Claim 13, this claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the 112(b) rejection, the double patenting rejection set forth in the Office Action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654